Citation Nr: 1705642	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  15-18 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for chronic kidney condition, to include as secondary to insecticide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) from a New York, New York Department of Veterans Affairs (VA) Regional Office (RO) rating decision in July 2012.  In November 2016, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Exposure to insecticide is established based on evidence of record.

2. Competent medical evidence establishes that the Veteran's chronic kidney condition is causally related to his exposure to insecticide in service.


CONCLUSION OF LAW

Service connection for chronic kidney condition is warranted.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).   Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

The Veteran asserts that he has a chronic kidney condition due to exposure to insecticides while participating in a mosquito study while serving in in the Panama Canal Zone.  There is no dispute that the Veteran now has focal segmental glomerulosclerosis, a chronic kidney condition.

The Veteran's military personnel records shows he was stationed at Fort Clayton in the Panama Canal Zone from August 1969 to June 1971, serving as a social worker assistant and as a preventative medicine specialist.

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnoses of any chronic kidney condition.

In a letter received in May 2013, a private nephrologist described that he has been treating the Veteran since the fall of 2005 (eight years) and that based on his review of the literature on the insecticide he was exposed to and his medical history he opined that his chronic kidney disease "is at least as likely as not connected to [his] service."

On February 2015 VA examination, focal segmental glomerular sclerosis was diagnosed.  The examiner noted the Veteran was taking two medications continuously for his kidney condition.  He also noted the Veteran had renal dysfunction, which caused persistent proteinuria, and he did not have hypertension and/or heart disease due to the renal dysfunction.  The Veteran's blood pressure was recorded as 179 over 80.  The examiner opined that the Veteran's kidney disease was less likely than not incurred in or caused by an in-service injury, event, or illness because "a review of the literature does not show any evidence that [the insecticide] causes focal segmental glomerular sclerosis." 

At the November 2016 hearing, the Veteran testified that while serving in the Panama Canal Zone he was assigned to an environmental health unit, where he was involved in mosquito control experiments to determine the effects of an insecticide.  He described that he had to go out into the jungle to catch as many mosquitoes as possible after an insecticide was sprayed. He also testified to the numerous inaccuracies of the February 2015 VA examination, including the number of medication he was taking and that he has hypertension due to renal dysfunction.

At the November 2016 hearing, the Veteran's wife also testified that she had copies of letters she had written to her parents while she lived with the Veteran in the Panama Canal Zone.  These letters describe his work in the mosquito control experiment, and copies have been provided for the record.  She testified that he spent eight months going into the jungle into areas that had been sprayed with insecticide.  

In this case, the Veteran and his wife provided competent and credible testimony at the November 2016 hearing that, while in service, he was involved in a mosquito control experiment and was exposed to insecticide.  These statements are both competent and credible evidence that the Veteran was exposed to insecticide during service.  

The Board notes that there is medical evidence of record both in support of, and against, a finding that the Veteran's focal segmental glomerulosclerosis is related to his active duty service.  The Board must analyze the credibility and probative value of evidence, account for the persuasiveness of evidence, and provide reasons for rejecting material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In this case, the Board finds that the February 2015 VA examination is inadequate because, as was noted by the Veteran's November 2016 testimony, it was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) ("An opinion based upon an inaccurate premise has no probative value.").  

Therefore, the only competent medical evidence of record is the private medical opinion in support of the claim.  The private opinion is based on a familiarity with the facts of the Veteran's service and personnel record, and (most importantly), supported by a clear rationale explaining the reasoning behind the medical conclusions.  Accordingly, the medical and lay evidence weighs in favor of finding that the Veteran's focal segmental glomerulosclerosis is related to exposure to insecticide during his military service and that service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for chronic kidney condition is granted.

____________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


